                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

                                                                   )
     In re:                                                        ) Chapter 11
                                                                   )
     MISSION COAL COMPANY, LLC, et al.,1                           ) Case No. 18-04177-TOM11
                                                                   )
                                        Debtors.                   ) (Joint Administration Requested)
                                                                   )

                       DECLARATION OF KEVIN NYSTROM,
         CHIEF RESTRUCTURING OFFICER OF MISSION COAL COMPANY, LLC,
         IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS


              I, Kevin Nystrom, Chief Restructuring Officer of Mission Coal Company, LLC

 (“Mission Coal”), one of the above-captioned debtors and debtors in possession (collectively,

 the “Debtors”), hereby declare under penalty of perjury:

                                                    Qualifications

              1.    I am a Managing Director of Zolfo Cooper, LLC, a New Jersey limited liability

 company, an affiliate of Zolfo Cooper Management, LLC (either “Zolfo Cooper”) and, as of

 August 22, 2018, have served serve as Chief Restructuring Officer to the Debtors. In my capacity

 as Chief Restructuring Officer, I am familiar with the Debtors’ day-to-day operations, business

 and financial affairs, and books and records. I am a graduate of the University of South Dakota

 with a degree in business administration. I have over 20 years of diversified business experience

 in restructuring, financial management, and accounting. I have extensive experience in the




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
       LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
       Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC
       (1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca
       North American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite
       300, Kingsport, Tennessee 37660.



 KE 56920656
Case 18-04177-TOM11               Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                            Desc Main
                                        Document    Page 1 of 36
 development of reorganization plans, creditor negotiations, business plan preparation and long-

 term forecasting, developing and implementing cost reduction programs, and financial

 management of public and privately held companies. I have advised companies, boards, investors,

 and lender groups and served in interim management roles and led assignments in numerous

 industries. I served as the Chief Operating Officer of Hawaiian Telcom, the Chief Restructuring

 Officer of The Dolan Company, Barnes Bay Development, and American Home Mortgage, and

 the Chief Executive Officer of Boomerang Tube.

        2.      To effectuate a restructuring, on the date hereof (the “Commencement Date”), the

 Debtors filed their voluntary petitions for relief under chapter 11 of the United States Bankruptcy

 Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), with the United States Bankruptcy Court

 for the Northern District of Alabama (the “Court”). To minimize the adverse effects on their

 business, the Debtors have filed motions and pleadings seeking various types of “first day” relief

 (collectively, the “First Day Pleadings”). The First Day Pleadings seek relief to allow the Debtors

 to meet necessary obligations and fulfill their duties as debtors in possession. I am familiar with

 the contents of each First Day Pleading and believe that the relief sought in each First Day Pleading

 is necessary to enable the Debtors to operate in chapter 11 with minimal disruption or loss of

 productivity and value, constitutes a critical element in achieving a successful chapter 11 process

 for the Debtors, and best serves the Debtors’ estates and creditors’ interests. The facts set forth in

 each First Day Pleading are incorporated herein by reference.

        3.      Except as otherwise indicated herein, all facts set forth in this declaration are based

 upon my personal knowledge, my discussions with the Debtors’ management team and/or

 advisors, my review of relevant documents and information concerning the Debtors’ operations,

 financial affairs, and/or restructuring initiatives, and my opinions based upon my experience and

 knowledge. I am over 18 years of age and authorized to submit this declaration on behalf of the

                                                   2

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                  Document    Page 2 of 36
 Debtors. If called upon to testify, I could and would testify competently to the facts set forth in

 this declaration.

         4.       To familiarize the Court with the Debtors, their business, the circumstances leading

 to these chapter 11 cases, and the relief the Debtors are seeking in the First Day Pleadings, I have

 organized this declaration as follows:

         •        Part I provides a general overview of Mission Coal’s corporate history and
                  operations;

         •        Part II provides an overview of the Debtors’ prepetition capital structure
                  and other liabilities;

         •        Part III describes the circumstances leading to these chapter 11 cases;

         •        Part IV discusses the Debtors’ exploration of restructuring alternatives in
                  advance of the Commencement Date; and

         •        Part V sets forth the evidentiary basis for the relief requested in each of the
                  First Day Pleadings.

                                             Preliminary Statement

         5.       Mission Coal was formed on January 31, 2018 through a reorganization that

 combined and consolidated the operations of Seneca Coal Resources, LLC and its wholly-owned

 subsidiaries (“Seneca”) and Seminole Coal Resources, LLC and its wholly-owned subsidiaries

 (“Seminole”). Mission Coal is engaged in the business of extracting, processing, and marketing

 metallurgical coal—and, to a lesser extent, thermal coal—from deep and surface mines.2 Mission

 Coal is headquartered in Kingsport, Tennessee and, at the time of its founding, had operating assets

 which included two deep mines and one surface mine in West Virginia and one deep mine located

 in Alabama. Through these three distinct active mining operations, Mission Coal was able to




 2    Metallurgical or “met coal” refers to the various grades of coal with suitable carbonation properties to make coke
     in the steelmaking process. This is in contrast to thermal coal, which is used to produce electricity, steam, or
     both. For the year ended December 31, 2017, met coal accounted for 96% of the Debtors’ total coal sales revenue.

                                                           3

Case 18-04177-TOM11             Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                             Desc Main
                                      Document    Page 3 of 36
 access qualities of coal with volatility in the low-, mid-, and high-vol ranges, which allows the

 Debtors to develop relationships with a diverse customer base. Mission Coal’s traditional end

 customers include steel and coke producers, industrial customers, and electric utilities, and is

 uniquely positioned within the coal industry because of its primary focus on met, rather than

 thermal, coal. Today, Mission Coal is a leading producer of met coal assets in the United States.

        6.      Over the past several years, market forces in the industry have affected a number

 of coal companies, many of which have filed for chapter 11. It was through the opportunities

 presented by the marketing of these distressed coal assets that mining venture ERP Environmental

 Fund (“ERP”), a former corporate affiliate of Seneca and Seminole, came to acquire the

 high-potential operating assets at Seneca and Seminole that were eventually organized as Mission

 Coal. Due to market forces and their former owners’ liquidity concerns, many of these acquired

 assets had been either idled for a period of time or otherwise fell into disrepair, requiring enormous

 upfront capital infusions, including necessary equipment repairs and infrastructural investment,

 that resulted in higher than usual capital and operating expenditures for the young company. As of

 the Commencement Date, the Debtors have spent approximately $28 million upgrading these

 mining complexes, and despite favorable market forces and commodity pricing, internal and

 external factors have prevented the Debtors from maximizing the value of their mining operations.

 Although Mission Coal’s executives previously targeted a total of 6.5 million short tons in

 production in 2018, adverse mining conditions, combined with rail and port disruptions, forced the

 Debtors to revise their annual target to 4.5 million short tons, with only approximately 2.1 million

 short tons produced as of September 2018. This diminished production and sales volume has

 severely limited the Debtors’ liquidity and has prevented them from implementing their

 operational upgrade program, including fully performing the necessary maintenance on their

 mining operations.

                                                   4

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                  Document    Page 4 of 36
        7.      Notably, the Debtors are a party to two collective bargaining agreements

 (collectively, the “CBAs”) with the United Mine Workers of America (the “UMWA”). In

 particular, Pinnacle Mining Company, LLC and the UMWA are party to a CBA dated April 27,

 2018, and Oak Grove Resources, LLC and the UMWA are party to a CBA dated April 27, 2019.

 As a result of these CBAs, Mission Coal maintains significant legacy liabilities, including

 liabilities related to these CBAs, the UMWA Multi-Employer Pension Plans (as defined below),

 and other post-employment benefits (“OPEB”).             Mission Coal also maintains certain

 environmental and regulatory liabilities stemming from surface mining and disturbance and air

 quality control. As of the Commencement Date, Mission Coal estimates that it has approximately

 $18.2 million in black lung benefit obligations as well as withdrawal liability reported by the

 UMWA from the Multi-Employer Pension Plans. Beyond these employment-related liabilities,

 the Debtors also estimate that they have over $30 million in the aggregate of asset retirement

 obligations at Seneca and Seminole.

        8.      As of the Commencement Date, the Debtors’ capital structure is as follows:

 Mission Coal has approximately $175 million in funded debt, consisting of approximately

 $104 million outstanding under a first lien secured term loan and approximately $71 million

 outstanding under a second lien secured term loan.

        9.      In addition to the expenditures discussed above, the Debtors continue to be

 adversely impacted by their significant debt burden, operational challenges, and increasingly

 constrained liquidity. To help evaluate their ongoing challenges, in August 2018 the Debtors

 retained Kirkland & Ellis LLP (“Kirkland”) as restructuring counsel, Zolfo as restructuring

 advisor, and Jefferies LLC (“Jefferies”) as investment banker and financial advisor to assist with

 the development of possible restructuring alternatives, as described in further detail below.



                                                  5

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                  Document    Page 5 of 36
          10.      The Debtors have engaged and continue to engage with their key stakeholders with

 the goal of facilitating a value-maximizing transaction. In the early stages of these cases, the

 Debtors aim to conclude negotiations with all key stakeholders, propose a chapter 11 plan with the

 support of as many of their other stakeholders and creditors as possible, and comply with

 milestones provided in their debtor-in-possession financing to expeditiously and efficiently

 execute a sale of Mission Coal’s assets. The Debtors believe that effecting an asset sale through

 an expedient chapter 11 process will maximize ultimate realized value for its stakeholders.

 Accordingly, the sale of all or substantially all of the Debtors’ assets is the primary focused

 outcome of this chapter 11 process.

                                                  Part I
                                     Corporate History and Operations

 I.       Mission Coal’s Corporate History.

          11.      As mentioned above, the corporate reorganization that led to Mission Coal’s

 creation was born out of the ongoing transformation in the coal industry. ERP purchased the

 Seneca and Seminole asset packages over the course of late 2015 and early 2016, when met coal

 prices were in decline.3 More specifically, in December 2015, ERP purchased the Oak Grove and

 Pinnacle mines from Cliffs Natural Resources, which eventually became the Seneca assets, at a

 steep discount. In a second round of acquisitions, through a purchase pursuant to a 363 sale in

 February of 2016 out of Walter Energy’s bankruptcy estate, ERP purchased the asset package that

 now is functionally Seminole, which included the Maple and Gauley Eagle properties in West

 Virginia, with no consideration paid beyond the assumption of liabilities. In January 2018,

 Mission Coal, which encompassed the Seminole and Seneca assets, began to be run as a standalone




 3    At the time of the acquisition, met coal prices were at approximately one third of the level they had been three
      years prior.

                                                           6

Case 18-04177-TOM11              Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                          Desc Main
                                       Document    Page 6 of 36
 company. With substantial unmined reserves, a promising met coal market dawning and readily

 actionable investments available to realize the potential of the Debtors’ mines, Mission Coal was

 positioned to become a profitable, efficient entity.

        12.     Unfortunately, the market forces that allowed for the sale of these assets at such a

 discount also drove them into disrepair. At the time of their acquisition, several of these assets

 were either idled for a period—including Seneca being subject to Cliffs Natural Resources’

 “Harvest Plan” of strict operational downsizing —or were otherwise in need of substantial deferred

 maintenance. Due to certain operational issues, compounded by challenges and delays in obtaining

 additional capital investment to reach the potential of these mines, the Debtors’ find themselves in

 a precarious financial situation and will require an influx of new money to effectively surmount

 the hurdles to become a successful company. With such investment, the Debtors believe that its

 mines would have the ability to generate significant cash flow and capitalize on favorable pricing

 conditions in the met coal market.




                                                   7

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                  Document    Page 7 of 36
 II.    Mission Coal’s Business Operations.

        13.    The map below shows the locations of the Debtors’ key mining assets:




 A.     Oak Grove Mining Complex.

        14.    Oak Grove Mining Complex (“Oak Grove”), is located in Bessemer, Alabama. Oak

 Grove commenced mining operations in 1975 and, until 2003, was owned and operated by US

 Steel. In 2007, Cliffs Natural Resources acquired Oak Grove and owned it until Seneca’s

 acquisition of the property in December 2015.

        15.    Oak Gove mines in the Blue Creek seam in Alabama, and the mine is unique in

 producing a high quality, mid-volume coal with low sulfur and low ash. When sold, this product

 takes no discount from the Australian benchmark. As of late September 2018, there are an

 estimated 26,277,522 clean recoverable tons at Oak Grove.

        16.    Oak Grove contains longwall mining equipment as well as a recently built

 preparation plant and a thermal dryer. The offices at the Oak Grove Mining Complex are state-

                                                 8

Case 18-04177-TOM11       Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51             Desc Main
                                Document    Page 8 of 36
 of-the-art, and contain a large service elevator that allows for robust underground access and

 provides for easy transport of even massive pieces of equipment. The mine is approximately 1,000

 feet deep and home to 360 unionized employees.

        11.     Although Oak Grove is a relatively old coal mine, the vast majority of the

 infrastructure repairs needed have already been undertaken. As of the Commencement Date, Oak

 Grove’s overland conveyor and preparation plant are still in repair. While Oak Grove would

 benefit from additional continuous mining equipment and further expansion, Oak Grove

 nonetheless remains a promising mine with much potential, as it has both large reserves and high

 capacity.

 A.     Pinnacle Mining Complex.

        12.     The Pinnacle Mining Complex (“Pinnacle”) is located in West Virginia. Pinnacle

 was originally opened in 1969 and was owned and operated by US Steel until 2003, after which it

 was sold to Cliffs Natural Resources. Seneca acquired Pinnacle from Cliffs Natural Resources on

 December 22, 2015. The complex at Pinnacle contains an impoundment, a mine with thirteen

 miles of belt line, a predominantly union work force, and comparatively difficult mining

 conditions. Pinnacle contains an estimated 38,617,378 clean recoverable tons of reserves of which

 9,035,817 are inactive.

        13.     The coal historically produced at Pinnacle is low vol coal and is considered to be

 of a lesser quality than the coal produced at its sister mines. On average, coal from Pinnacle will

 take a 12 to 15 percent discount to the Australian benchmark. The product extracted from Pinnacle

 has certain expansion characteristics that some steel companies are adverse to because it can

 pressurize the walls of a coke battery. As a result, Pinnacle’s profitability is particularly vulnerable

 to price fluctuation in the market.



                                                    9

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                   Desc Main
                                   Document    Page 9 of 36
         17.      Unfortunately, Pinnacle has faced serious geological and operational challenges

 that adversely affected its productivity. Although Pinnacle contains state-of-the-art equipment, it

 relies on a plow that requires flat mining conditions with a thick seam,4 whereas conditions at the

 mine are undulating, with seam displacements and faults. Exacerbating this problem is the fact

 that the mine now spans beneath an area creek known as Indian Creek, causing further operational

 issues. As a result, in the months prior to the Commencement Date, mining conditions at Pinnacle

 became problematic and were e in steep decline. The Debtors estimated that the costs to bring the

 mine back to full production would have required a substantial amount in additional investment,

 likely in the multi-million dollar range.

         18.      Prior to the Commencement Date, the Debtors made the decision to limit their costs

 and cease production at Pinnacle, leaving the future of this mine in question. In anticipation of the

 potential closure of Pinnacle, on August 6, 2018, the Debtors issued conditional notices pursuant

 to the Worker Adjustment and Retraining Notification Act (the “Warn Act”) to approximately 360

 employees, notifying them of the potential idling and closure of operations at the Pinnacle mining

 complex. As of the Commencement Date, a final date for Pinnacle’s closure had not yet been

 decided, although the Debtors intend to make a final decision prior to October 19, 2018. The

 Debtors expect to reduce their workforce further in the event that they close this mine, and would

 likely reduce further in late November 2018 upon the downsizing of the preparation plant on the

 property.

         14.      Until the mine’s most recent setbacks, the Debtors were on track to complete the

 current panel at Pinnacle by September 30, 2018, at which point they intended to reassess whether




 4   Pinnacle is also distinct because its mining equipment contains a plow, rather than a shear, on its longwall face.
     Pinnacle is likely to have the only such active plow in the United States, which mines the longwall with teeth, as
     opposed to the rotating drum of bits contained on a shear.

                                                          10

Case 18-04177-TOM11             Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                            Desc Main
                                     Document     Page 10 of 36
 or not to continue mining operations at this site due to the Debtors’ concerns over the future

 viability of the mine. Although operations are not currently active at Pinnacle, the preparation

 plant contained on the property is nonetheless being used to provide coal washing of already mined

 inventory and has the potential to provide similar services for small, unaffiliated mines in the area.

 The preparation plant, as of the Commencement Date, is still functional. The Debtors’ current

 plans regarding Pinnacle’s future include shutting off the ventilation and pumping equipment after

 extracting the mining equipment at the site and to repurposing such equipment at the Oak Grove

 and Maple Eagle mines.

 B.     Maple Eagle.

        19.     The Debtors maintain active mining operations at the Seminole West Virginia

 Mining Complex (“Maple Eagle”). Maple Eagle was owned and operated by Walter Energy until

 2016. Seminole Coal Resources acquired the asset package that became Maple Eagle in February

 2016, and, although it is an older facility, it nonetheless run produces a high quality product. Maple

 Eagle is located on the Eagle Seam, which contains high volume coal with excellent coking

 characteristics. There are currently 4,891,071 clean recoverable tons of reserves at Maple Eagle.

 Maple Eagle contains two super-sections with continuous miners that can mine simultaneously.

 On average, Maple Eagle produces 400,000—800,000 clean tons of coal annually. The Debtors

 anticipate that a third super-section will soon be operational and have plans to open additional

 surface mines with high wall miners, which will increase Maple Eagle’s production capacity to

 1.2 million clean tons.

 III.   The Debtors’ Customers.

        20.     The Debtors’ customer base principally consists of domestic and international steel

 producers that purchase the Debtors’ met coal and domestic electric utilities and industrial

 companies that purchase the Debtors’ thermal coal. The Debtors market internationally to

                                                  11

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                 Document     Page 11 of 36
 customers in the Atlantic Basin (particularly in Europe, the United Kingdom, and Brazil), and

 export sales made up approximately 55 percent of the Debtors’ coal sale revenue in 2017. The

 Debtors have a very concentrated customer base, as their ten largest customers accounted for 77

 percent of the Debtors’ coal sale revenue in 2017.

        21.     Under a coal sale and agency agreement, the Debtors primarily market and sell their

 product through their affiliation with a third-party broker, Robindale Energy Services, Inc.

 (“Robindale”), rather than directly to their end customers. Pursuant this arrangement, which began

 in 2017, Robindale takes title to and resells the Debtors’ coal to end customers. At the time

 Robindale takes title, it remits 50% of the sale price to the Debtors. After arranging for sales with

 the end customer, the proceeds from these coal sales are remitted from the customer to Robindale

 before the remaining 50 percent is remitted to the Debtors, which typically happens within seven

 days of Robindale’s collection of the funds. Further, the Debtors are party to a wash coal purchase

 agreement at the Pinnacle preparation plant, which provides additional liquidity.

 IV.    The Debtors’ Employees.

        22.     Between their operation facilities and home office, the Debtors employ

 approximately 1,075 individuals on a full- or part-time basis, although this number would be

 reduced upon the idling of the Pinnacle mine. These employees include miners, engineers, truck

 drivers, mechanics, electricians, administrative support staff, managers, directors, and executives.

 The Debtors provide their employees with health and welfare benefit plans, including medical,

 prescription drug, dental, and vision plans. The Debtors also contribute to plans established for

 certain retirees who retired before October 1, 1994 under the Coal Industry Retiree Health Benefits

 Act of 1992, 26 U.S.C. § 9701 et seq. (the “Coal Act”). Like other coal companies, the Debtors

 also incur costs and make award payments in accordance with the Federal Mine Safety and Health

 Act of 1977, 30 U.S.C. §§ 901–45 (the “Black Lung Act”).

                                                  12

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                 Desc Main
                                 Document     Page 12 of 36
        23.    Separately, the Debtors are subject to other workers’ compensation laws in the

 states in which they operate. The Debtors maintain workers’ compensation coverage through a

 third-party insurance provider. The Debtors incur significant premiums due to these obligations,

 and may be required to contribute additional premiums in the future depending on the number and

 amount of forthcoming claims. The Debtors intend to, and pursuant to the First Day Pleadings are

 seeking authority to, continue making all payments to their current employees and all payments

 with respect to government regulations, including workers’ compensation program, among others.

                                           Part II
                               Corporate and Capital Structure.

 I.     The Debtors’ Organizational Structure.

        24.    The following chart illustrates the Debtors’ basic organizational structure in

 summary form. The Debtors’ full organization structure is set forth in Exhibit A.




                                                13

Case 18-04177-TOM11        Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51             Desc Main
                                Document     Page 13 of 36
 II.    Capital Structure.

        25.     As of the Commencement Date, the Debtors have approximately $175 million in

 total funded debt obligations.     The following table depicts the Debtors’ prepetition capital

 structure:

                             Debt                       Approx. Principal Amount Outstanding
                                                              ($mm) (inclusive of PIK)
          First Lien Credit Agreement                                                   $104
          Second Lien Credit Agreement                                                   $71


 C.     First Lien Credit Agreement.

        26.     The Debtors have approximately $104,000,000 (including PIK interest)

 outstanding under the Credit Agreement, dated as of January 31, 2018 (as amended, restated,

 amended and restated, waived, supplemented, or otherwise modified, the “First Lien Credit

 Agreement,” and the loans and other obligations outstanding thereunder, the “First Lien Loans”),

 by and among Mission Coal, as borrower, the guarantors party thereto, Delaware Trust Company,

 as Administrative Agent (in such capacity, the “First Lien Agent”), and the other lender parties

 thereto (the “First Lien Lenders”).

        27.     The First Lien Loans bear interest at a rate of 15 percent cash interest, 4.5 percent

 PIK interest and 5 percent default interest, totaling 24.5 percent interest per annum. The First Lien

 Loans are secured by liens on substantially all of the Debtors’ assets and are senior in priority to

 the liens securing the Second Lien Loans (as defined below).

        28.     Additionally, section 8.02 of the First Lien Credit Agreement includes a

 prepayment premium (the “Prepayment Premium”), permitting the Mission Coal to repay the First

 Lien Loans before the scheduled maturity date. The First Lien Credit Agreement provides that

 Mission Coal may repay all or any portion of the First Lien Credit Agreement at any time prior to

 the maturity date at a price equal to 100 percent of the principal amount plus the Prepayment
                                                  14

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                 Desc Main
                                 Document     Page 14 of 36
 Premium (together, the Make-Whole Amount”). The Prepayment Premium is equal to the interest

 that would have accrued on the First Lien Loans from the date of repayment through the maturity

 date.

         15.    The Debtors used approximately $28 million of the First Lien Loan proceeds for

 operational upgrades. The Debtors used remaining amounts to refinance the Debtors’ previous

 facilities, including, in part, the Second Lien Loans and amounts owed to Bay Point Advisors

 (“Bay Point”) related to a planned sale-leaseback transaction with respect to Mission Coal’s

 longwall mining shields.

 D.      Second Lien Credit Agreement.

         29.    As of the Commencement Date, the Debtors have approximately $71,691,874

 million outstanding under the Amended and Restated Secured Loan Agreement, dated as of

 January 31, 2018 (as amended, restated, amended and restated, waived, supplemented, or

 otherwise modified, the “Second Lien Credit Agreement”), and the loans and other obligations

 outstanding thereunder, the “Second Lien Loans”), by and among Mission Coal, Seminole Coal

 Resources, LLC, Seneca Coal Resources, LLC, collectively as the borrowers, the guarantors party

 thereto, and Mission Coal Funding, LLC and the lenders from time to time a party thereto

 (collectively, the “Second Lien Lenders”).

         30.    The Second Lien Loans bear interest at a rate of 20 percent per annum which is

 currently PIK interest. The Second Lien Loans are secured by liens that are junior in priority to

 the liens securing the First Lien Loans on substantially all of the Debtors’ assets. The Second Lien

 Loans contain a Second Lien Credit Agreement Prepayment Premium in the event of a voluntary

 or mandatory repayment, redemption, prepayment, an acceleration of the Loan in an amount equal

 to the present value of the sum of all required payments of interest (including for the avoidance of



                                                 15

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                 Document     Page 15 of 36
 doubt, PIK Interest) on the Loan being repaid, prepaid, redeemed, that have become or are declared

 accelerated.

 III.   Additional Obligations.

 A.     Collective Bargaining Agreements.

        31.      The following chart sets forth the Debtors’ active CBAs and their respective

 expiration dates with the UMWA:

              Mine/Entity                           Union                       Expiration Date
               Pinnacle                             UMWA                          April 2023
              Oak Grove                             UMWA                          April 2023



 B.     Employee Benefit Obligations.

        32.      The Debtors have ongoing pension and OPEB obligations, consisting of a multi-

 employer pension plan maintained pursuant to the the CBAs. Under this arrangement, certain of

 Seneca’s subsidiaries are required to make contributions to the United Mine Workers of America

 1974 Pension Plan at contractually-determined rates (the “Multi-Employer Pension Plan”). As of

 the Commencement Date, the Debtors estimate the present value of their retiring medical

 obligations to be approximately $61.1 million. Additionally, certain of Seneca’s subsidiaries are

 additionally obligated to make contributions to the 1993 Benefit Plan and Trust, which provides

 medical and other benefits to certain retired members of the UMWA and, in some instances, their

 spouses and dependents. Benefits, eligibility, and cost-sharing provisions vary by plan documents

 and CBAs. As communicated by the UMWA, the Debtors would face withdrawal liability at both

 Pinnacle and Oak Grove.

        33.      The Debtors also sponsor defined benefit pension plans to qualified full-time

 employees to assist in providing for retirement (collectively, the “Defined Benefit Pension Plans”).

 The Defined Benefit Pension Plans offer retirement benefits to employees and provide a fixed level


                                                 16

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                 Document     Page 16 of 36
 of benefits upon retirement. The Debtors make matching and/or discretionary contributions to

 these plans.

 C.     Workers’ Compensation and Black Lung Act Obligations.

        34.     As required by federal and state law, the Debtors provide benefits to employees for

 awards related to workers’ compensation and pneumoconiosis (more commonly known as black

 lung disease). Pursuant to the Black Lung Act, coal miners who suffer from pneumoconiosis and

 their dependents may file disability claims with the U.S. Department of Labor (the “DOL”), which

 then investigates the claims and assigns liability to make benefit award payments for those claims

 to a “responsible operator” (likely the miner’s most recent employer or a successor of the

 employer) (the “Black Lung Act Claims”).

        35.     Black Lung Act Claims include claims for the payment of (a) disability benefit

 awards to workers who suffer from black lung disease and (b) excise taxes to fund the Black Lung

 Disability Trust Fund (the “Black Lung Fund”). If a responsible coal operator fails to pay a benefit

 award, the Black Lung Fund will pay the award and the DOL can (i) assert liens (with the same

 priority as tax claims) against the assets of the responsible operator and (ii) exercise subrogation

 rights of the underlying claimant. In addition, the Black Lung Act requires a coal operator either

 to secure its payment obligations by posting collateral or to obtain insurance for its payment

 obligations. A coal operator’s directors and officers may also be held personally liable for unpaid

 benefits.

        36.     The Debtors are insured for federal and state workers’ compensation and black lung

 benefits for employees by a third-party insurance provider. In addition, the Debtors assumed

 obligations with respect to certain self-insured periods of subsidiaries of Seneca as part of its

 acquisition.



                                                 17

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                 Document     Page 17 of 36
 D.       Asset Retirement Obligations.

          37.   Like other coal companies, the Debtors have asset retirement obligations that are

 related to mine reclamation and closure costs. Reclamation obligations primarily represent the fair

 value of future anticipated costs to restore surface land to levels equal to or greater than pre-mining

 conditions, as required by the federal Surface Mining Control and Reclamation Act as well as

 certain state laws.

          38.   The Debtors’ asset retirement obligations primarily consist of spending estimates

 for surface land reclamation and support facilities at both their surface and underground mines in

 accordance with applicable reclamation laws in the United States, as defined by each mining

 permit. Asset retirement obligations are determined for each mine using various estimates and

 assumptions, including, among other items, estimates of disturbed acreage as determined from

 engineering data, estimates of future costs to reclaim the disturbed acreage and the timing of these

 cash flows, discounted using a credit-adjusted, risk-free rate. The Debtors’ asset retirement

 obligations as of September 30, 2018 were approximately $20.7 million, including amounts

 classified as a current liability, of which $36,495,000 in outstanding surety bonds are secured by

 $5,875,000 in aggregate collateral.

 E.       Legal Proceedings.

          39.   The Debtors are subject to a limited number of legal proceedings in both state and

 federal court. While some of this litigation is still at the early stages and outcomes are uncertain,

 other of these legal proceedings have progressed to such a stage that the damages or ranges of

 possible loss are more easily estimated. The Debtors will incur costs not only based on the eventual

 outcome of these proceedings, but also through legal and administrative costs incurred throughout

 the course of these proceedings. An profile of the more significant proceedings is summarized

 below.

                                                   18

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                  Document     Page 18 of 36
        1.       Cliffs and Bluestone Litigation Settlements.

        40.      The Debtors were involved in vigorously contested litigation with Cliffs Natural

 Resources stemming from allegations of fraudulent transfer and breaches of responsibilities

 flowing from the Seneca asset purchase (the “Cliffs Litigation”).5 Although the Debtors prevailed

 in their motion to dismiss from federal court, the case was refiled in state court in Delaware. The

 monetary amount and liabilities were in dispute.

        41.      In addition, Bluestone Coal Corporation filed an action against Seneca related to

 the 2015 flooding and closing of its Double Bonus Mine in West Virginia (the “Bluestone

 Litigation”).6 A mediation among the parties took place in June 2018 in Charleston with full

 insurance provider participation. A trial was scheduled for November 13, 2018, but has been

 moved by agreement of the parties.

        42.      In an effort to curb increasing litigation costs and uncertainty related to possible

 outcomes, Mission Coal entered into settlements, which resulted in significant costs savings for

 the Debtors throughout both 2018 and 2019. The Bluestone litigation was settled by all the parties,

 following a mediation before a judge and all the insurance carriers. Certain attorneys recently filed

 a motion on October 14, 2018 to enforce a portion of the settlement. Pursuant to these settlement

 terms, however, the Debtors are still subject to cash payments that will be paid out in installments

 over 2018 and 2019, and Mission Coal must transfer its ownership interest in a coal seam at the

 Pinnacle mine to Bluestone.

        2.       The Alabama Dust Actions.




 5   Cliffs Natural Resources Inc., et al. v. Seneca Coal Resources, LLC, et al., 17-567- GAM (D.C. DE).

 6   Bluestone Coal Corporation, and Double-Bonus Mining Company v. Pinnacle Mining Company, LLC, and
     Target Drilling, Inc., 2:16-cv-06098 (D.C. WVA).

                                                       19

Case 18-04177-TOM11            Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                         Desc Main
                                    Document     Page 19 of 36
          43.      In 2004, an action was commenced against Oak Grove prior to Mission Coal’s

 founding.7 This case, originally filed against Cliffs Natural Resources as defendant, involved 650

 plaintiffs’ health, nearby homes, and property. Mission Coal inherited this legacy liability in the

 Seneca acquisition. Seneca agreed to settle the case in 2017 for a system of structured payments,

 which are scheduled to be paid in 2018 and 2019. Defaulting on this settlement will result in the

 dissolution of the easements that were painstakingly obtained from 300+ plaintiffs that exposes

 the company to allowing them to refile

          44.      Another action involving 107 plaintiffs was brought in 2017 involving coal dust

 emissions.8 Discovery in this matter is ongoing and both litigation costs and possible outcomes

 are yet to be determined at this time.

                                               Part III
                                  Circumstances Leading to Chapter 11

 I.       Adverse Market Conditions.

          45.      The Debtors are subject to the same fluctuating market conditions as other

 companies operating in the coal industry. Although the met coal market is not currently in decline,

 over the past five year period, the coal industry has been in turmoil. Coal mining businesses across

 the United States and around the world experienced pressure from the downward spiral in

 commodity prices, and the fate of many of these companies is yet to be determined. Even in the

 currently favorable met coal market, there still exist several requirements to maintain a coal

 mining business, including an inventory of economic sites to mine, a consistent mining program



 7    Joann Waid et al v. United States Steel Mining Co. et al., 68-CV-2004-001234-00, Circuit Court of Jefferson
      County, Alabama; Jane Alexander v. Cliffs North American Coal LLC et al., 68-CV-2010-000054.00, Circuit
      Court of Jefferson County, Alabama; Violet Brown et al v. Cliffs North American Coal, LLC, et al., 68-CV-2011-
      900376.00.

 8    Linda Weekly, et al. v. Seneca North American Coal, LLC, 68-cv-2017-900131 (Circuit Court of Jefferson
      County, Alabama).

                                                         20

Case 18-04177-TOM11             Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                          Desc Main
                                     Document     Page 20 of 36
 to offset the natural declines in production that occur almost immediately, a relatively consistent

 outlook for commodity prices, and compliance with restrictive federal and state regulations on coal

 producers.

         46.     Federal and state regulatory authorities impose significant obligations on the coal

 mining industry with respect to employee health and safety, permitting and licensing requirements,

 environmental protection, the reclamation and restoration of mining properties after mining has

 been completed, and the effect of mining on surface and groundwater quality. The costs of

 compliance, particularly the decades of liabilities the Debtors assumed in their purchase of Seneca,

 have further contributed to the Debtors’ financial difficulties. Other regulations, such as those

 governing reclamation and mine safety, most notably those administered by the Mine Safety

 Health Administration, have imposed even more direct costs on the Debtors.

         47.     As noted above, the Debtors are not alone in their difficult position. Other similarly

 situated companies have defaulted on their debt obligations, negotiated amendments or covenant

 relief with creditors to avoid defaulting, or have effectuated out-of-court restructurings. But unlike

 many of their peers in the coal industry, the Debtors simply have not had enough time to establish

 solid relationships or a firm reputation, and the adverse market conditions have hit this newcomer

 to the field particularly harshly.

         48.     Practically speaking, the fact that so many coal companies have gone through the

 bankruptcy process prior to the Debtors has diminished their bargaining power with their vendors.

 Many vendors who are major industry players have been stakeholders in other bankruptcies over

 the past several years, and acting out of self-protection, have imposed stringent terms on the

 Debtors. The Debtors have generally lost most credit terms from key vendors. This results in a

 constrained market and a near holding pattern for Mission Coal, who is frequently subject to



                                                  21

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                 Desc Main
                                  Document     Page 21 of 36
 disadvantageous business terms and unable to substitute its vendors’ services with less expensive

 alternative providers.

 II.    Difficult Mining Conditions and Deferred Maintenance.

        49.     As mentioned previously, the asset packages that the Debtors purchased in late

 2015 and early 2016 had potential, but had largely fallen into disrepair due to a severe slump in

 the market. As a result, the mining equipment had largely deteriorated, and the day-to-day

 maintenance that could maximize efficiency was deferred as a cost-saving measure. Exacerbating

 this problem, a 2017 roof collapse at Oak Grove further impeded expected progress and production

 at that mine and reduced cash flow available for capital investment. As a result, the Debtors have

 not been able to reach their full production value and, in their formative years, have continually

 suffered from a lack of liquidity.

        50.     In the spring of 2018, the mines hit another obstacle when the Norfolk Southern

 railroad was underperforming due to bad weather and freezing conditions. Despite assurances that

 the railroads would catch up through the addition of additional crews, service remained shallow

 throughout 2018, thus limiting sales for the Debtors on yet another front. As a result, the mines

 accumulated larger than normal inventories, which grew to a peak of approximately 700,000 clean

 tons of coal on the ground in the spring of 2018, amounting to approximately $70 million dollars

 of value that the Debtors have been unable to monetize.

 III.   Acquisition and Expansion Efforts.

        51.     The series of acquisitions that led to the Debtors’ founding took place within a

 relatively short timeframe, and greatly increased the Debtors’ obligations. Further, developing a

 fully-formed back office brought with it numerous upfront and recurring costs. However, the

 Company’s operating performance has left the Debtors significantly overleveraged.

 IV.    Coal Industry Liabilities.

                                                22

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51              Desc Main
                                 Document     Page 22 of 36
        52.     As discussed above, the Debtors have significant obligations to make payments

 pursuant to the Coal Act and the Black Lung Act. Under the Black Lung Benefits Revenue Act

 of 1977 and the Black Lung Benefits Reform Act of 1977, as amended in 1981, each coal mine

 operator must pay federal black lung benefits to eligible current and former employee claimants

 and also make payments to a trust fund for the payment of benefits and medical expenses to eligible

 claimants who last worked in the coal industry prior to January 1, 1973. Mission Coal recorded

 $1,700,000 of expenses related to this excise tax in 2017. With the implementation of the Patient

 Protection and Affordable Care Act in 2010 and the amendment of federal black lung regulations,

 the number of claimants who are awarded federal black lung benefits has increased and will likely

 continue to increase, as will the amounts of those awards. Mission Coal’s payment obligations for

 federal black lung benefits are secured by insurance coverage by a high deductible insurance

 program.

        53.     When coupled with the external pricing pressure, increased regulation, and other

 costs associated with Mission Coal’s business, these liabilities have hindered the Debtors’ ability

 to operate competitively in the current market environment.

                                            Part IV
                            Exploration of Restructuring Alternatives

 I.     Financing to Provide Additional Capital.

        54.     In early 2018, in order to provide additional capital for their business, the Debtors

 pursued a financing which sought to modify their debt load, including their Second Lien Loans,

 and refinance certain other existing debt. Even in light of the renegotiations and alleviations this

 financing provided, for the above discussed reasons, the Debtors nonetheless quickly found

 themselves in need of additional capital.

 II.    Bay Point Sale-Leaseback.



                                                 23

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                 Document     Page 23 of 36
        55.     The company completed a sale-leaseback transaction with Bay Point in May 2018,

 which involved Bay Point buying six longwall shields and leasing them back to the Debtors. This

 transaction would should have ultimately pumped $16 million into Mission Coal. However,

 $4 million of the proceeds were never received, as certain contingencies were not met to release

 this final amount of fee proceeds.

 III.   Operational Initiatives.

        56.     In the face of looming financial difficulties, the Debtors’ took proactive steps to

 lessen the burden of their liabilities, including, among other things, reduction in workforce in the

 months preceding the Commencement Date and temporarily halting mining operations at the

 Pinnacle mine. Further, the Debtors were underperforming due to inadequate funding, availability

 of capital, and the above-discussed inventory transportation issues. As a result, despite the

 Debtors’ efforts to reduce operating and capital expenditures, the Debtors’ interest burden and

 balance sheet, particularly in light of the necessary repairs, remained unsustainable.

 IV.    Pursuit of Long-Term Forbearance.

        57.     In the weeks prior to the Commencement Date, the Debtors successfully negotiated

 a covenant waiver with the First Lien Lenders, pursuant to which the First Lien Lenders agreed to

 forbear from exercising remedies with respect to various events of default under the First Lien

 Credit Agreement through September 15, 2018 to allow the Debtors the flexibility to explore

 restructuring options. On September 14, 2018, the Company and First Lien Lenders entered into

 a further amended forbearance agreement through September 30, 2018. The most promising

 alternative to an in-court chapter 11 process was a long term forbearance proposal that would

 extend a forbearance through March 31, 2019 and have invested $34 million into Mission Coal to

 strengthen liquidity, catch up on any outstanding payments, and allow the Debtors to commit to

 more planned expansion of their operational assets. After several productive rounds of negotiation

                                                 24

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                 Document     Page 24 of 36
 and discussion, however, this additional funding could not be secured, and the Debtors’ dire

 liquidity situation became too much for the lenders and Mission Coal to bear, making the long-term

 forbearance no longer viable.

 V.     Appointment of Independent Directors.

        58.     Prior to the Commencement Date, the Debtors appointed two independent board

 members— Tony Horton and David Heiman —to the board of directors of Mission Coal. Each of

 Mr. Horton and Mr. Heiman have significant restructuring experience, particularly in the energy

 sector. Mr. Horton previously served as the Executive Vice President, Chief Financial Officer,

 and Chief Risk Officer at Energy Future Holdings, where he was the senior executive involved in

 the company’s restructuring efforts. Mr. Horton is also a current independent director at EXCO

 Resources, where he leads the Strategic and Restructuring Committee and is Chair of the Audit

 Committee. Mr. Heiman previously served as a partner in Jones Day’s Business Restructuring

 practice group and is a past chair of the American College of Bankruptcy.

        59.     Since their appointment, Mr. Horton and Mr. Heiman have played a key role in

 advising the Debtors’ board of directors on operational and financial matters. In addition, and in

 connection with the Debtors’ restructuring initiatives, Mr. Horton and Mr. Heiman have been

 tasked with, among other things, leading a postpetition independent investigation into certain

 potentially valuable causes of action.

 VI.    Proposed DIP Financing.

        60.     In connection with a chapter 11 filing, the Debtors, with the assistance of Jefferies,

 initiated two parallel processes for identifying sources of capital on the best available terms:

 (a) negotiations with the Debtors’ existing funded debt stakeholders and (b) a marketing process

 with potential alternatives sources of capital from parties outside the Debtors’ existing capital

 structure. Specifically, In order to evaluate alternatives to the proposed DIP facility, Jefferies

                                                 25

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                 Desc Main
                                 Document     Page 25 of 36
 solicited interest from twenty parties that routinely provide DIP financing, of which nine entered

 into non-disclosure agreements and were provided an opportunity to perform due diligence.

        61.      All of the lenders contacted by Jefferies expressed concern about providing, and

 were ultimately unwilling to provide, debtor-in-possession financing because, among other things,

 the Debtors’ recent financial performance had deteriorated, and the Prepetition Secured Parties

 hold liens on substantially all of the Debtors’ assets, leaving no unencumbered collateral available

 to be pledged to a third party lender. Additionally, these potential lenders informed Jefferies that

 in these circumstances they were not willing to pursue a nonconsensual priming DIP against the

 Prepetition Secured Parties.

        62.      Absent postpetition financing, the Debtors would be unable to continue to operate.

 Accordingly, the Debtors endeavored to negotiate acceptable debtor-in-possession financing terms

 with their First Lien Lenders. As of the filing of this declaration, the Debtors continue to negotiate

 certain open items with respect to the proposed DIP facility. The Debtors hope and expect to

 finalize the terms of a proposed postpetition financing facility with the First Lien Lenders. If an

 agreement is reached, the debtor-in-possession financing is anticipated to provide approximately

 $50 million in new money funding, subject to certain terms and conditions including a “roll-up”

 of the First Lien Lenders’ prepetition claims and required milestones related to approval of the

 debtor-in-possession financing, labor negotiations and the resolution of the Debtors’ existing labor

 agreements and retiree benefits, a marketing process, and the confirmation of a chapter 11 plan.

 The Debtors will continue to negotiate these open issues in advance of the hearing on their First

 Day Pleadings

                                           Part V
                          Evidentiary Support for First Day Pleadings.

 I.     First Day Pleadings.


                                                  26

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                 Document     Page 26 of 36
        63.     Contemporaneously, the Debtors have sought relief through a number of First Day

 Pleadings that they believe are necessary to enable it to efficiently administer their estates with

 minimal disruption and loss of value during these chapter 11 cases.

        64.     These First Day Pleadings seek authority to, among other things, honor employee-

 related wages and benefit obligations and ensure the continuation of the Debtors’ cash

 management systems and other business operations without interruption. I believe that the relief

 requested in the First Day Pleadings is necessary to give the Debtors an opportunity to work

 towards successful chapter 11 cases that will benefit all of the Debtors’ stakeholders.

        65.     Several of these pleadings request authority to pay certain prepetition claims. I

 understand that Rule 6003 of the Federal Rules of Bankruptcy Procedure provides, in relevant part,

 that the Court shall not consider motions to pay prepetition claims during the first 20 days

 following the filing of a chapter 11 petition, “except to the extent that relief is necessary to avoid

 immediate and irreparable harm . . .” In light of this requirement, the Debtors have narrowly

 tailored their requests for immediate authority to pay certain prepetition claims to those

 circumstances where the failure to pay such claims would cause immediate and irreparable harm

 to the Debtors and their estates. Other relief will be deferred for consideration at a later hearing.

        66.     I am familiar with the contents and substance of each First Day Pleadings (including

 the exhibits thereto), and the statements and facts set forth in each of the First Day Pleadings are

 true and correct to the best of my knowledge. I believe that the relief sought in each First Day

 Pleadings: (a) is necessary to enable the Debtors to operate in chapter 11 with minimal disruption

 or loss of value; (b) is necessary to provide the Debtors with a reasonable opportunity to maximize

 value in these chapter 11 cases; and (c) best serves the interests of the Debtors’ stakeholders.




                                                  27

Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                 Document     Page 27 of 36
 II.    Proposed DIP Financing.

        67.     In August 22, 2018, the Debtors retained Zolfo. Part of the responsibilities of Zolfo

 is to provide assistance in connection with the Debtors’ evaluation of their cash management

 system, financial forecasting, and contingency planning. From early in Zolfo Cooper’s retention,

 I worked closely with the Debtors’ management and other advisors to assist the management in

 the evaluation of the Debtors’ liquidity and cash needs, including in the event of a chapter 11 filing.

        68.     If--as they hope--the Debtors are able to reach agreement on the terms of a debtor-

 in-possession financing facility, the Debtors will seek entry of interim and final orders approving

 such facility, consensual use of cash collateral, and provision of adequate protection to their

 prepetition secured parties. As of the Commencement Date, the Debtors have an immediate need

 to access liquidity, and absent postpetition financing, will not be able to continue operations.

 A.     The Debtors’ Immediate Liquidity Needs.

        69.     The Debtors are in need of an immediate capital infusion. The Debtors lack

 sufficient funds to operate their enterprise and continue paying their debts as they come due. As

 of the Petition Date, the Debtors’ total cash balance is approximately $55,000, and they do not

 have readily available sources of additional financing, other than the potential proposed

 postpetition financing the Debtors continue to negotiate with their First Lien Lenders.

        70.     Since being retained on August 22, 2018, Zolfo has assisted the Debtors in

 evaluating their liquidity position and potential financing needs. Zolfo worked closely with the

 Debtors, their management, and their other advisors to evaluate the Debtors’ cash requirements

 for their business. As part of Zolfo’s evaluation of the Debtors’ liquidity position, Zolfo reviewed,

 analyzed and assisted in the development of the Debtors’ 13-week cash flow forecast, and

 reviewed and analyzed the Debtors’ long-term cash flow forecasts. These forecasts take into

 account anticipated cash receipts and disbursements during the projected period and consider a

                                                   28

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                  Document     Page 28 of 36
 number of factors, including the effect of the chapter 11 filing on the operations of the business,

 fees and interest expenses associated with the proposed DIP facility, professional fees, and

 required operational payments.

        71.     Further, absent funds available from the proposed DIP facility, access to the cash

 collateral, and the cooperation of key business partners at this critical early stage, the Debtors could

 face a value-destructive interruption to their business and lose support from important stakeholders

 on whom the Debtors’ business depends—which, in turn, would hinder the Debtors’ ability to

 maximize the value of their estates—and be forced to curtail their operations significantly and to

 the detriment of the Debtors, their estates, and their creditors.

        72.     A significant portion of the Debtors’ assets include assets on which the Prepetition

 Secured Parties have liens. The Debtors also rely on the encumbered cash generated from their

 operations to fund working capital, capital expenditures, and for other general corporate purposes.

 During the start of these chapter 11 cases, I believe the Debtors will need this generated cash to

 satisfy payroll, pay suppliers, meet overhead, pay expenses, and make any other payments that are

 essential for the continued management, operation, and preservation of the Debtors’ businesses.

 The ability to satisfy these expenses when due is essential to the Debtors’ continued operation of

 their businesses during the pendency of these cases.

        73.     The Debtors, with the assistance of their advisors and through negotiations with the

 proposed DIP lenders, developed proposed DIP financing to be provided by their prepetition first-

 lien secured lenders. I believe that the proposed DIP financing establishes that the Debtors will

 have adequate liquidity during this period if allowed to utilize the cash collateral and access the

 proposed DIP facility.

        74.     Failure to obtain access to the proposed DIP facility and the cash collateral would

 result in immediate and irreparable harm to the Debtors and their stakeholders, and would diminish

                                                   29

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                   Desc Main
                                  Document     Page 29 of 36
 the value of the Debtors’ estates. Without the approval of the proposed DIP facility and use of the

 cash collateral, the Debtors will be unable to continue to operate in the ordinary course and

 preserve and maximize the value of their assets for the benefit of all parties in interest.

         75.     Accordingly, based on the foregoing, I respectfully submit that the Court should

 approve immediate access to the proposed DIP facility and the cash collateral.

 B.      Need for Interim Relief.

         76.     The Debtors’ businesses are cash intensive, with significant daily costs required to

 continue operations and satisfy obligations to vendors and employees. As such, and due to their

 current limited liquidity, the Debtors require immediate access to postpetition financing and the

 use of cash collateral to operate their businesses, preserve value, and to avoid irreparable harm

 pending the Final Hearing. Absent funds available from the proposed DIP facility, access to cash

 collateral, and the cooperation of key business partners at this critical early stage, the Debtors could

 face a value-destructive interruption to their businesses, lose support from important stakeholders

 on whom the Debtors’ businesses depend, and face a major hindrance to their ability to maximize

 the value of their estates.

         77.     Without access to the proposed DIP financing, the Debtors likely would need to

 liquidate in the near term, to the serious detriment of their stakeholders and employees. In addition,

 without the proposed DIP facility, the Debtors would still be burdened with an unsustainable

 capital structure and would be unable to enter into these chapter 11 cases with the support of its

 key creditor constituencies.

         78.     Finally, the Debtors continue to negotiate the terms of potential postpetition

 financing in efforts to ensure it is obtained on the most favorable terms available, presents the best

 option to fund the Debtors’ chapter 11 process. These negotiations have been conducted and



                                                   30

Case 18-04177-TOM11            Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                 Desc Main
                                    Document     Page 30 of 36
 continue in good faith and at arm’s length, all in hopes of obtaining financing that will allow the

 Debtors to maximize the value of their estates for the benefit of all parties in interest.

 III.   Critical Vendors.

        79.       In the ordinary course of their business, the Debtors engage a limited number of

 providers for certain critical services, equipment inventory, and other materials the Debtors depend

 upon to ensure mine safety and provide top-quality end product to their customers. The Debtors

 obtain such services, equipment, or parts from a limited number of highly specialized vendors,

 service providers, and other businesses (collectively, the “Critical Vendors,” and, their claims, the

 “Critical Vendors Claims”)—often on an order-by-order basis and without long-term contracts—

 replacement of which likely would be impossible or would result in substantially higher costs for

 the Debtors.

        80.       Moreover, the Debtors rely on timely and frequent delivery of these equipment,

 supplies, and services, and any interruption in this supply—however brief—would disrupt the

 Debtors’ operations, impact their revenue, and their ability to safely operate and produce coal,

 likely causing irreparable harm to their businesses, reputation, goodwill, employees, customer

 base, and market share. Such harm would likely far outweigh the cost of payment of the Critical

 Vendor Claims.

        81.       The Critical Vendors generally fall into the following categories:

              •   Equipment Suppliers. The Debtors purchase and or rent equipment from a variety
                  of equipment manufacturers and third parties (collectively, the “Equipment
                  Suppliers”). The Equipment Suppliers provide the Debtors with various types of
                  highly specific and technical pieces of equipment, including shearers, dozers,
                  loaders, belt scales, slope belts rip detection system, among others (collectively, the
                  “Equipment”) on trade terms that create considerable liquidity for the Debtors’
                  business. Given the unique and highly technical nature of the Equipment, much of
                  which is proprietary and cannot be replaced by another supplier, that the Debtors
                  rent to their customers, the Equipment Suppliers cannot be easily replaced or
                  substituted by alternative vendors. Indeed, the Equipment Suppliers are the sole
                  source of certain pieces of Equipment. Furthermore, wear and tear on the
                  Equipment creates suboptimal performance over time, forcing the Debtors to
                                                    31

Case 18-04177-TOM11           Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                  Desc Main
                                   Document     Page 31 of 36
                  continually stock, maintain, or replace the most in-demand parts and components.
                  As such, the Debtors are wholly reliant on procuring Equipment from the
                  Equipment Suppliers.

              •   Material Suppliers. The Debtors also rely on a core group of material suppliers
                  (collectively, the “Material Suppliers”) for various materials that enable the
                  Debtors to maintain the functionality of their business operations. Given the highly
                  regulated nature of the business operations, any given material can generally only
                  be procured from limited Material Suppliers, often the manufacturer. Without a
                  steady stream of materials, the Debtors will not be able to keep the business
                  operations functional, putting a stop to their operations.

              •   Repair and Service Providers. Although the Debtors perform their own routine
                  maintenance and repair work on their Equipment, the Debtors also rely heavily on
                  other essential vendors (the “Repair and Service Providers”) for more extensive
                  repair and maintenance services that the Debtors are unable to perform in a cost-
                  efficient manner or do not have the technical expertise to administer. These
                  providers are critical to the safety of personnel and offer services such as IT
                  infrastructure, mine rescue, and fire suppression. From time to time, the Repair and
                  Service Providers also supply the Debtors with a limited quantity of replacement
                  parts largely related to their repair services. Without the Repair and Service
                  Providers, the Debtors will not be able to keep some of their most highly sought-
                  after Equipment in good working order.

        82.       The Debtors’ operations depend on close coordination and integration between the

 Debtors, their customers, and their suppliers. Given the highly technical nature of the equipment

 used by the Debtors’ vendors, an adequate supply of equipment and timely services from the

 vendors to the Debtors is vital to continue and maintain efficient operations. I believe that having

 the authority to pay the Critical Vendor Claims as described herein is critical to the Debtors’

 chapter 11 process.

        83.       The Debtors intend to pay the Critical Vendor Claims only to the extent necessary

 to preserve their business. The Debtors have designated a core group of executives, and advisors

 who have experience in the Debtors’ business and in the reorganization process to review, assess,

 and potentially recommend any payment on account of the Critical Vendor Claims. In return for

 paying the Critical Vendor Claims, the Debtors will use commercially reasonable efforts to

 condition payment of Critical Vendor Claims upon each claimant’s agreement to continue

                                                   32

Case 18-04177-TOM11          Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                Desc Main
                                  Document     Page 32 of 36
 supplying goods and/or services on terms that were in place in the 120 days prior to the

 Commencement Date or are otherwise acceptable in light of customary industry practices

 (“the “Customary Trade Terms”).

                             [Remainder of page intentionally left blank]




                                             33

Case 18-04177-TOM11      Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51        Desc Main
                              Document     Page 33 of 36
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 statements are true correct.

  Dated: October 15, 2018               /s/ Kevin Nystrom
  Birmingham, Alabama                   Name: Kevin Nystrom
                                        Title: Chief Restructuring Officer




Case 18-04177-TOM11         Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51       Desc Main
                                 Document     Page 34 of 36
                                   Exhibit A

                            Organizational Structure




Case 18-04177-TOM11   Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51   Desc Main
                           Document     Page 35 of 36
                                                   Mission Coal Company, LLC
                                                                                                                                       Funded Indebtedness
                                                                                                                                  Borrower - $92.5m First Lien Loan
                                                                               Charles &                                          Borrower - $62m Second Lien Loan
                                  Jason                                                                                           Guarantor - $92.5m First Lien Loan
    Kenneth McCoy                                                              Elizabeth
                                  McCoy                                         Ebetino                                           Guarantor - $62m Second Lien Loan
                                                                                                                                  Stock Pledge - $92.5m First Lien Loan
       50%                       50%




Iron Management       Iron Management                                      ENCECo, Inc.
                                                 Michael P. Zervos                                    Robert McAtee                   Mark Bartkoski
      II, LLC               III, LLC                                          (OH)

 28.850%               28.850%                    15.107%                 15.107%                      7.553%                          4.532%



                                                                                                                                       Kenneth McCoy
                                                                                                                                        Jason McCoy

                                         Board of Managers:
                                         Kenneth McCoy
                                         Jason McCoy            Mission Coal                                                            Lara Natural
                                         Michael P. Zervos      Company LLC                                                            Resources, LLC
                                         Tony Horton                (DE)                                                                    (VA)
                                         Dave Hyman                                        66.195%                      33.805%



                                       Seminole Coal                                                  Seminole Coal
                                       Resources, LLC                                                 Resources, LLC
                                           (DE)                                                           (DE)




                        Seminole West              Seminole West                                       Seneca North
                        Virginia Mining            Virginia Mining                                   American Coal, LLC
                                                                                                     F/K/A Cliffs North America
                         Complex, LLC               Complex, LLC                                            Coal, LLC DE




                                                                                               Pinnacle                                                  Oak Grove
                                                                             Beard                                Pinnacle Land       Oak Grove
                                                                                                Mining                                                     Land
                                                                          Pinnacle, LLC                           Company, LLC      Resources, LLC
                                                                                             Company, LLC                                               Company, LLC

                    Case 18-04177-TOM11           Doc 21 Filed 10/15/18 Entered 10/15/18 10:50:51                          Desc Main
                                                       Document     Page 36 of 36
